Exhibit 10.17

 

LOGO [g276253g45q68.jpg]

 

Textron Inc.

   Tel: (401) 421-2800

40 Westminster Street

   www.textron.com

Providence, RI 02903

  

December 22, 2011

Mr. E. Robert Lupone

Apt. 2F

40 West Elm Street

Greenwich, CT 06830

Dear Bob:

I am pleased to offer you the position of Executive Vice President, General
Counsel, Corporate Secretary, and Chief Compliance Officer, reporting directly
to me. The Board and I believe you have the personal and professional
qualifications to make significant contributions to the success of Textron and
that you will be an excellent leader of the organization as we address the
challenges and opportunities facing us.

As Executive Vice President, General Counsel, Corporate Secretary, and Chief
Compliance Officer, you shall have duties, authorities and responsibilities
generally commensurate with the duties, authorities and responsibilities of
persons in similar capacities in similarly sized companies, subject to Textron’s
By-Laws and its organizational structure.

The main features of your compensation package, as approved by the Organization
and Compensation Committee of the Board (the ‘O&C Committee’), are summarized
below:

 

  •  

Annual Base Salary

Base salary will be $600,000 per year, to be annually reviewed by the O&C
Committee when it reviews senior executive compensation.

 

  •  

Annual Incentive Compensation.

You will be eligible to participate in Textron’s Annual Incentive Compensation
(AIC) Plan, with an initial target opportunity of 75% of your annualized base
salary, based upon the achievement of the performance goals established for each
performance period by the O&C Committee. Actual payouts may vary each
performance period from zero to 200% of your target opportunity depending upon,
among other things, the O&C Committee’s determination that you and Textron have
achieved the established performance goals. Payouts are generally made within
the first 2 1/2 months after the end of the performance period.

 

  •  

Long Term Incentive Compensation.

You will be eligible to participate in the Textron Long Term Incentive
Compensation (LTIC) Plan with an initial target opportunity of 175% of base
salary. Any long-term incentive awards for which you may be eligible will be
determined by the O&C Committee as part of its review of senior management
compensation. Awards are made in accordance with the Textron Inc. 2007 Long Term
Incentive plan (or under a successor plan) and will be subject to the terms and
conditions of the plan and award agreement under which they are granted. Annual
long term incentive awards are generally granted in March and may consist of,
among other things, performance shares or performance share units, restricted
stock or restricted stock units, stock options, or other long-term incentive
awards in proportions and subject to vesting requirement and other terms and
conditions determined by the O&C Committee.



--------------------------------------------------------------------------------

  •  

Deferred Income Plan.

You will be eligible to participate in the Deferred Income Plan for Textron
Executives, or any successor elective deferred compensation plan offered to
Textron’s senior executives. The Deferred Income Plan currently provides a
matching contributions equal to 10% of any elective deferred income (not
including deferrals of base salary) that are allocated to the Textron stock unit
account in the plan.

 

  •  

Other Benefits.

In addition to the benefits noted above, you will be eligible to participate in
employee benefits provided in accordance with the Textron retirement program,
key executive severance, health, disability, life insurance, annual physical,
and other welfare benefit programs. Further details will be provided during your
orientation. You will be eligible to receive four weeks’ vacation annually.
Textron’s retirement program includes the Textron Savings Plan which is a 401K
allowing employee contributions, a company matching contribution, and a company
retirement contribution.

 

  •  

Relocation.

You will be eligible to receive relocation benefits consistent with (and subject
to the same tax treatment as) the benefits under Textron’s relocation policy for
executives. A copy of the policy is attached.

 

  •  

Additional Benefits.

In recognition of the long-term incentive awards you will forfeit when you leave
your current position with Siemens, you will receive the following in addition
to the compensation described above:

 

  1. A one-time sign-on bonus of $325,000, payable in cash within 30 days of
your hire date and subject to applicable taxes. This award will be subject to a
requirement that you repay Textron the full amount if you voluntarily terminate
your employment with Textron before the first anniversary of your hire date.

 

  2. Within 60 days after your first date of employment with Textron, you will
receive an award of restricted stock units with a value of $750,000, vesting
1/3 per year beginning on the third year after the grant.

 

  •  

General Provisions

You will be covered by the indemnification provisions of Textron’s By-Laws to
the same extent as Textron’s other senior officers. Textron will cover you under
directors and officers liability insurance for bona fide claims based on your
actions or failure to act in your capacity as Textron officer in the same amount
and to the same extent as Textron covers its other officers and directors.

All equity awards described in this letter will be made under the Textron Inc.
2007 Long-Term Incentive Plan (or under a successor plan), and will be subject
to the terms and conditions of the plan and award agreement under which they are
granted.

All of the payments and benefits described in this letter are subject to 1)
applicable tax withholding, 2) the terms and conditions of the Textron plans
under which they are provided (as amended from time to time), and 3) the
requirements of applicable law. The dollar amounts and values described in this
letter are gross amounts, before any applicable tax or tax withholding.

This is an at-will offer of employment, and you understand and agree that this
letter does not create an obligation on the Company or any other person to
employ you or to continue your employment for any period of time, that either
you or our Company may terminate your employment at any time, with or without
cause. This offer is subject to completion of any applicable requirements of
Textron’s background check policy, including verification of employment and
mandatory drug test. The terms of the offer will be governed by the laws of
Delaware. This offer remains in effect until January 2, 2012. We anticipate that
you will start work on a date mutually agreed upon.



--------------------------------------------------------------------------------

I am pleased to offer you this opportunity to join the Textron team and look
forward to hearing from you soon.

 

Sincerely,       /s/ Scott C. Donnelly     Date:   12/22/11 Scott C. Donnelly  
   

I have read the foregoing offer of at-will employment. I understand that this
offer is the complete agreement between me and Textron concerning the terms of
my employment, and that it replaces any prior agreements or understandings
between me and Textron or offers or promises made by Textron. I agree with, and
accept, this offer of employment subject to the terms and conditions detailed in
this letter and the attachments.

 

Signed:   /s/ E. Robert Lupone     Date:   12/23/11   E. Robert Lupone      